          Case 8-19-72292-reg     Doc 55      Filed 04/10/19     Entered 04/10/19 11:58:11




                           UNITED STATES BANKRUPTCY COURT
                                Eastern District of New York


In re:
Dothins                                              Dothins




                                                     Case No. BKY 19-72292
                                                     Dothins




Petland Discounts, Inc.,
Dothins




Debtor(s)
Dothins
                                                     Chapter 7 Case
                                                     Dothins




            STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION


        I, Rose Consiglio, declare under penalty of perjury that I am the Executice Vice President
of Petland Discounts, Inc., a New York corporation and that on March 27, 2019 the following
resolution was duly adopted by the Board of Directors of this corporation:

       \Whereas, it is in the best interest of this corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

         Be It Therefore Resolved, that Rose Consiglio, Executice Vice President of this
corporation, is authorized and directed to execute and deliver all documents necessary to perfect
the filing of a chapter 7 voluntary bankruptcy case on behalf of the corporation; and

        Be It Further Resolved, that Rose Consiglio, Executice Vice President of this corporation,
is authorized and directed to appear in all bankruptcy proceedings on behalf of the corporation,
and to otherwise do and perform all acts and deeds and to execute and deliver all necessary
documents on behalf of the corporation in connection with such bankruptcy case; and

         Be It Further Resolved, that Rose Consiglio, Executice Vice President of this corporation,
is authorized and directed to employ Robert Kolodney, attorney and the law firm of Kane Kessler,
P.C. to represent the corporation in such bankruptcy case.\


Executed on: March 28, 2019
Dothins
                                                     Signed: s/Rose Consiglio
                                                     Dothins




Dothins
                                                     Rose Consiglio 219 Newark Street,
                                                     Lindenhurst, NY 11757 (Name and Address of
                                                     Subscriber)
                                                     Dothins
